DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-16, filed May 3, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of March 23, 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, The prior art of record does not teach or render obvious a pump system for a print apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“operate the pump to transfer print agent of a first concentration from the reusable print agent container to the print agent reservoir; and 
responsive to determining that a volume of print agent of the first concentration in the reusable print agent container has fallen below a threshold volume, operate the pump to transfer a volume of print agent of a second, lower concentration from the print agent reservoir to the reusable print agent container,” [emphasis added]. Claims 2-5, 16 and 17are considered allowable by virtue of their dependence on claim 1.
Regarding claim 6, The prior art of record does not teach or render obvious a method of pumping print agent in an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“providing a reusable print agent canister containing print agent for use in a print apparatus; 
transferring print agent of a first concentration from the reusable print agent canister to a print agent tank of the print apparatus for consumption by the print apparatus during a printing operation; and 
responsive to determining that an amount of print agent of the first concentration in the reusable print agent canister has dropped below a threshold level, transferring print agent of a second, lower concentration from the print agent tank to the reusable print agent canister,” [emphasis added]. Claims 7-12 and 18-20 are considered allowable by virtue of their dependence on claim 6.
Regarding claim 13, The prior art of record does not teach or render obvious a machine-readable medium comprising instructions for controlling a pump in an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“control a pump to transfer print agent of a first concentration from a reusable print agent container to a print agent tank of a print apparatus for use in a print operation. wherein the print apparatus is to use the print agent at a concentration higher than the first concentration: and 
in response to determining that the volume of print agent in the reusable print agent container has reduced to below a threshold level, control the pump to transfer a defined volume of print agent of a second concentration from the print agent tank to the reusable print agent container wherein the second concentration is lower than the first concentration,” [emphasis added]. Claims 14 and 15 are considered allowable by virtue of their dependence on claim 13.
Matsumoto et al. US 2011/0050766, Kurotori et al. US 4,860,050, Komatsuzaki et al. US 9,417,562 and Kurotori et al. US 5,463,453 teach pumps in print apparatus, but fail to teach or suggest the circulation strategy claimed specifically responding to volume and concentration of print agent in the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jessica L Eley/Examiner, Art Unit 2852